Order entered February 20, 2015




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-15-00189-CV

                      IN RE KEVIN MICHAEL DOHERTY, Relator

                 Original Proceeding from the 59th Judicial District Court
                                  Grayson County, Texas
                            Trial Court Cause No. FA-14-1043

                                          ORDER
       Based on the Court’s opinion of this date, we DENY the petition for writ of mandamus.

We ORDER relator to bear the costs of this original proceeding.


                                                    /s/   DAVID EVANS
                                                          JUSTICE